DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. [U.S. Pub. No. 2011/0043320] in view of Akao et al. [U.S. Patent No. 4,137,515].
Regarding Claim 12, Reisinger et al. shows a high voltage direct current energy transmission (HVDCT) air-core inductor (Figs. 1-4), comprising:
at least one concentric winding layer (2, 3, 4, Paragraph [0023]) having electrical terminals (11, 12) formed at ends thereof (see Figs. 1-4);
an electrostatic screen (17), comprising an outer layer (18) made of electrostatically dissipative material which has a surface resistance in a region of 109 to 1014 ohm/square (Paragraph [0027]), the layer (18) being provided at least at one end with a collector electrode (19 or 20) extending over a periphery of the layer for connection at one terminal of the electrical terminals (see Figs. 1-4, Paragraph [0027]);
wherein the outer layer (18) is formed as a coating on a lateral surface of an externally arranged winding layer (4, element 18 is formed on a lateral surface of an externally arranged element 4, Paragraph [0028]).
Reisinger et al. does not explicitly disclose a continuous coating having no abutment site or circumferential overlap.
Akao et al. shows a device (Figs. 10-14) teaching and suggesting the outer layer (element 9 is an outer layer relative to element 7) is formed as a continuous coating (Col. 6, Lines 66-68 to Col. 7, Lines 1-55) having no abutment site or circumferential overlap (element 9 is uniformly formed so therefore is considered a continuous coating having no circumferential overlap or abutment site) on a lateral surface of an externally arranged winding layer (7, see Figs. 10-14, Col. 6, Lines 66-68 to Col. 7, Lines 1-55).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a continuous coating having no abutment site or circumferential overlap as taught by Akao et al. for the device as disclosed by Reisinger et al. to achieve sufficiently high physical strength and being so deformable as to follow internal stress, is less liable to formation of cracks and appropriate resistance where no substantial potential difference will be created and corona discharge will hardly occur (Col. 7, Lines 19-55).
Regarding Claim 18, Akao et al. shows the layer (9) is covered with a cover layer (8 or 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer as taught by Akao et al. for the layer as disclosed by Reisinger et al. to facilitate insulation and/or minimize leakage potential level (Col. 7, Lines 50-68).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Lang et al. [DE 102014312944].
Regarding Claim 13, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the layer has a layer thickness of between 80 µm and 120 µm.
Lang et al. shows a device teaching and suggesting the layer has a layer thickness of between 80 µm and 120 µm (Paragraph [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layer has a layer thickness of between 80 µm and 120 µm as taught by Lang et al. for the device as disclosed by Reisinger et al. in view of Akao et al. to achieve desirable stable sheet resistance properties (Paragraph [0024]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Kramer et al. [U.S. Pub. No. 2008/0070788].
Regarding Claim 13, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the layer has a layer thickness of between 80 µm and 120 µm.
Kramer et al. shows a device teaching and suggesting the layer (4) has a layer thickness of between 80 µm and 120 µm (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layer has a layer thickness of between 80 µm and 120 µm as taught by Kramer et al. for the device as disclosed by Reisinger et al. in view of Akao et al. to prevent electrical flashover (Paragraph [0021]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Kondou et al. [U.S. Pub. No. 2017/0278606].
Regarding Claim 13, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the layer has a layer thickness of between 80 µm and 120 µm.
Kondou et al. shows a device teaching and suggesting the layer (3) has a layer thickness of between 80 µm and 120 µm (Paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layer has a layer thickness of between 80 µm and 120 µm as taught by Kondou et al. for the device as disclosed by Reisinger et al. in view of Akao et al. to facilitate insulation properties.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Koppe [U.S. Pub. No. 2002/0066881].
Regarding Claim 14, Reisinger et al. shows the layer (18) comprises a polymer matrix (Paragraph [0030]) with embedded filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester.
Reisinger et al. in view of Akao et al. does not explicitly disclose the polymer matrix is embedded with filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester.
However, having filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester would have been an obvious design choice based on intended and/or environmental use in order to facilitate insulation properties based on design requirements.
Furthermore, Koppe shows a device teaching and suggesting the polymer matrix is embedded with filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester (Paragraph [0008], claim 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester as taught by Koppe et al. for the polymer matrix as disclosed by Reisinger et al. in view of Akao et al. to facilitate insulation properties (Paragraph [0008]).
Regarding Claim 15, Akao et al. shows the filler materials are formed by particles made from one of (i) metal oxide (Col. 6, Lines 41-58) and (ii) silicon carbide.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Zerzawy [DE 4438187].
Regarding Claim 15, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above.
Moreover, Zerzawy shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0008], [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Zerzawy for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to avoid local overload in the windings (Abstract, Advantage) and avoid local flashovers (Paragraph [0005]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Handy et al. [U.S. Pub. No. 2016/0285354].
Regarding Claim 16, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Handy et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Handy et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable operating characteristics such as enhance conductivity (Paragraph [0071]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Staubach et al. [DE 102012205563].
Regarding Claim 15, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above.
Moreover, Staubach et al. shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Regarding Claim 16, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Staubach et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Staubach et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Lang et al. [DE 102014213944].
Regarding Claim 15, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above.
Moreover, Lang et al. shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Regarding Claim 16, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Lang et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Lang et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Staubach et al. [DE 102012205563] and Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Staubach et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Moreover, Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have undoped silicon carbide as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. and Staubach et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Lang et al. [DE 102014213944] and Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Lang et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Moreover, Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have undoped silicon carbide as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. and Lang et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).








Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. [U.S. Pub. No. 2011/0043320] in view of Wada [JP 58-095808].
Regarding Claim 12, Reisinger et al. shows a high voltage direct current energy transmission (HVDCT) air-core inductor (Figs. 1-4), comprising:
at least one concentric winding layer (2, 3, 4, Paragraph [0023]) having electrical terminals (11, 12) formed at ends thereof (see Figs. 1-4);
an electrostatic screen (17), comprising an outer layer (18) made of electrostatically dissipative material which has a surface resistance in a region of 109 to 1014 ohm/square (Paragraph [0027]), the layer (18) being provided at least at one end with a collector electrode (19 or 20) extending over a periphery of the layer for connection at one terminal of the electrical terminals (see Figs. 1-4, Paragraph [0027]);
wherein the outer layer (18) is formed as a coating on a lateral surface of an externally arranged winding layer (4, element 18 is formed on a lateral surface of an externally arranged element 4, Paragraph [0028]).
Reisinger et al. does not explicitly disclose a continuous coating having no abutment site or circumferential overlap.
Wada shows a device (Figs. 1-2) teaching and suggesting the outer layer (3 or 4) is formed as a continuous coating (see English translation, Abstract, Paragraph [0001]) having no abutment site or circumferential overlap (element 3 or 4 is uniformly and evenly formed so therefore is considered a continuous coating having no circumferential overlap or abutment site) on a lateral surface of an externally arranged winding layer (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a continuous coating having no abutment site or circumferential overlap as taught by Wada for the device as disclosed by Reisinger et al. to achieve sufficiently high physical strength by preventing inadvertent coating and prevent varnish from adhering to unnecessary portions (see English translation).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada as applied to claim 12 above, and further in view of Lang et al. [DE 102014312944].
Regarding Claim 13, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the layer has a layer thickness of between 80 µm and 120 µm.
Lang et al. shows a device teaching and suggesting the layer has a layer thickness of between 80 µm and 120 µm (Paragraph [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layer has a layer thickness of between 80 µm and 120 µm as taught by Lang et al. for the device as disclosed by Reisinger et al. in view of Wada to achieve desirable stable sheet resistance properties (Paragraph [0024]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada as applied to claim 12 above, and further in view of Kramer et al. [U.S. Pub. No. 2008/0070788].
Regarding Claim 13, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the layer has a layer thickness of between 80 µm and 120 µm.
Kramer et al. shows a device teaching and suggesting the layer (4) has a layer thickness of between 80 µm and 120 µm (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layer has a layer thickness of between 80 µm and 120 µm as taught by Kramer et al. for the device as disclosed by Reisinger et al. in view of Wada to prevent electrical flashover (Paragraph [0021]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada as applied to claim 12 above, and further in view of Kondou et al. [U.S. Pub. No. 2017/0278606].
Regarding Claim 13, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the layer has a layer thickness of between 80 µm and 120 µm.
Kondou et al. shows a device teaching and suggesting the layer (3) has a layer thickness of between 80 µm and 120 µm (Paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layer has a layer thickness of between 80 µm and 120 µm as taught by Kondou et al. for the device as disclosed by Reisinger et al. in view of Wada to facilitate insulation properties.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada as applied to claim 12 above, and further in view of Koppe [U.S. Pub. No. 2002/0066881].
Regarding Claim 14, Reisinger et al. shows the layer (18) comprises a polymer matrix (Paragraph [0030]) with embedded filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester.
Reisinger et al. in view of Wada does not explicitly disclose the polymer matrix is embedded with filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester.
However, having filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester would have been an obvious design choice based on intended and/or environmental use in order to facilitate insulation properties based on design requirements.
Furthermore, Koppe shows a device teaching and suggesting the polymer matrix is embedded with filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester (Paragraph [0008], claim 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester as taught by Koppe et al. for the polymer matrix as disclosed by Reisinger et al. in view of Wada to facilitate insulation properties (Paragraph [0008]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Zerzawy [DE 4438187].
Regarding Claim 15, Reisinger et al. in view of Wada and Koppe shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide.
Zerzawy shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0008], [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Zerzawy for the filler materials as disclosed by Reisinger et al. in view of Wada to avoid local overload in the windings (Abstract, Advantage) and avoid local flashovers (Paragraph [0005]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Handy et al. [U.S. Pub. No. 2016/0285354].
Regarding Claim 16, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Handy et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Handy et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to obtain desirable operating characteristics such as enhance conductivity (Paragraph [0071]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Staubach et al. [DE 102012205563].
Regarding Claim 15, Reisinger et al. in view of Wada and Koppe shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide.
Staubach et al. shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Regarding Claim 16, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Staubach et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Regarding Claim 17, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Staubach et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Lang et al. [DE 102014213944].
Regarding Claim 15, Reisinger et al. in view of Wada and Koppe shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide.
Lang et al. shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Regarding Claim 16, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Lang et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Regarding Claim 17, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Lang et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Staubach et al. [DE 102012205563] and Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Staubach et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Moreover, Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have undoped silicon carbide as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Wada and Staubach et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada and Koppe as applied to claim 14 above, and further in view of Lang et al. [DE 102014213944] and Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Lang et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Wada to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Moreover, Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have undoped silicon carbide as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Wada and Lang et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Wada as applied to claim 12 above, and further in view of Akao et al. [U.S. Patent No. 4,137,515].
Regarding Claim 18, Reisinger et al. in view of Wada shows the claimed invention as applied above but does not show the layer is covered with a cover layer.
Akao et al. shows a coil assembly (Figs. 10-14) teaching and suggesting the layer (9) is covered with a cover layer (8 or 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer as taught by Akao et al. for the layer as disclosed by Reisinger et al. in view of Wada to facilitate insulation and/or minimize leakage potential level (Col. 7, Lines 50-68).

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Akao et al. does not show “an outer layer” and “the outer layer is formed as a continuous coating having no abutment site or circumferential overlap on a lateral surface of an externally arranged winding layer” is found not persuasive because Akao et al. shows the outer layer (element 9 is an outer layer relative to element 7) is formed as a continuous coating (Col. 6, Lines 66-68 to Col. 7, Lines 1-55) having no abutment site or circumferential overlap (element 9 is uniformly formed so therefore is considered a continuous coating having no circumferential overlap or abutment site) on a lateral surface of an externally arranged winding layer (7, see Figs. 10-14, Col. 6, Lines 66-68 to Col. 7, Lines 1-55). Although element 9 is not the outermost layer, element 9 can still be considered an outer layer relative to element 7 since element 9 is disposed on the outer surface of element 7. Applicant should further define the outer layer to be an outermost layer.
In response to applicant’s arguments that Wada does not show “an outer layer” and “the outer layer is formed as a continuous coating having no abutment site or circumferential overlap on a lateral surface of an externally arranged winding layer” is found not persuasive because Wada shows the outer layer (3 or 4) is formed as a continuous coating (see English translation, Abstract, Paragraph [0001]) having no abutment site or circumferential overlap (element 3 or 4 is uniformly and evenly formed so therefore is considered a continuous coating having no circumferential overlap or abutment site) on a lateral surface of an externally arranged winding layer (see English translation). Applicant argues that element 5 of Wada is the outer layer. However, that is found not persuasive since element 3 or 4 can also be broadly interpret as the outer layer (see Figs. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837